The Honorable Owen T. Miller State Representative 620 Liberty Street Marked Tree, AR 72365-2633
Dear Representative Miller:
This is in response to your request for an opinion on the following question:
  The City of Tyronza had a police officer resign from his duties as Chief of Police on November 6, 1992, to pursue another occupation, not for the purpose of retiring. Is the City of Tyronza obligated to pay this officer his accumulated sick pay until the time of his resignation?
It is my opinion that the answer to this question is "no." Arkansas Code Annotated § 14-52-107(c) (1987) states:
  If, at the end of his term of service, upon retirement or death whichever occurs first, any police officer has unused accumulated sick leave, he shall be paid for this sick leave at the regular rate of pay in effect at the time of retirement or death. Payment for unused sick leave, in the case of a police officer, upon retirement or death, shall not exceed sixty (60) days salary unless the city, by ordinance, authorizes a greater amount, but in no event to exceed ninety (90) days salary. [Emphasis added.]
The first rule in determining the meaning of a statute is to construe it just as it reads, giving words their ordinary and usually accepted meaning in common usage. Garrett v. McDonagh,303 Ark. 348, 796 S.W.2d 582 (1990). Legislative intent must be discerned from the language employed if a statute is clear and unambiguous on its face. Wilcox v. Safley Constr. Co.,298 Ark. 159, 766 S.W.2d 12 (1989). Applying these precepts, it must be concluded that an officer is to be paid for any unused accumulated sick leave upon his or her retirement or death. Section 14-52-107 does not require payment for such leave upon the officer's resignation. See also Combs v. Cheek,283 Ark. 69, 671 S.W.2d 177 (1984) ("The statute creating the lump sum payment for unused accumulated sick leave, Ark. Stat. Ann. § 19-1720 [now A.C.A. § 14-52-107(c)], provides that it is payable only upon retirement [or death, following the 1985 amendment]."283 Ark. at 70-71.
The legislative history of this provision also clearly indicates that as originally enacted in 1969 (Act 393 of 1969), it required payment for unused sick leave only upon retirement. Although this provision was amended in 1985 to require payment if death occurred prior to retirement (see Act 181 of 1985), it has never required payment upon one's resignation.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh